FILED
                           NOT FOR PUBLICATION                                JUL 08 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEANNIE NICOLE BRUESCH,                          No. 14-35124

              Plaintiff - Appellant,             D.C. No. 3:12-cv-01453-HU

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                              Submitted July 6, 2015**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

      Jeannie Bruesch appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. Bruesch contends that the administrative law judge (“ALJ”)

erred by failing to include in his residual functional capacity finding or in his

question to the vocational expert his finding at step three of the sequential

evaluation process, and doctors’ findings, that Bruesch had moderate difficulties

with regard to concentration, persistence, or pace. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      We review the district court’s judgment de novo. See Molina v. Astrue, 674

F.3d 1104, 1110 (9th Cir. 2012). “[A]n ALJ’s assessment of a claimant adequately

captures restrictions related to concentration, persistence, or pace where the

assessment is consistent with restrictions identified in the medical [record].”

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). In Stubbs-

Danielson, we held that a finding that a claimant had the residual functional

capacity “to perform simple, routine, repetitive sedentary work,” as well as a

hypothetical question that reflected the same limitations, adequately incorporated

limitations related to pace and other mental limitations regarding attention,

concentration, and adaption that had been identified by doctors. Id. at 1173-76.

We explained that only one doctor had assessed whether the claimant could

perform unskilled work on a sustained basis, and this doctor had concluded that the




                                           2
claimant could do so despite the doctor’s additional finding that the claimant had a

slow pace. Id. at 1174-75.

      In assessing Bruesch’s residual functional capacity, the ALJ found that she

was limited to “understanding, remembering and carrying unskilled instructions.”

In his hypothetical question to the vocational expert, the ALJ described a person

who “would be limited to unskilled work.” Like the doctor in Stubbs-Danielson,

Dr. Gregory Cole concluded that despite Bruesch’s tendency to give up easily on

tasks and her slow pace, she was able to sustain simple, routine tasks. Two other

psychologists similarly concluded that despite Bruesch’s limitations in

concentration, persistence, or pace, she was capable of performing her past relevant

work. Accordingly, the ALJ’s residual functional capacity finding and

hypothetical question were consistent with the restrictions identified in the medical

record and thus adequately described Bruesch’s limitations. See id. at 1174-75; see

also Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180-81 (11th Cir. 2011)

(requiring hypothetical question posed to vocational expert to account specifically

for “moderate limitation[s] in maintaining concentration, persistence, and pace”).

      AFFIRMED.




                                          3